—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 27, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a mammography technologist, voluntarily left her employment in order to relocate to another county to attend to property she owned there. Thereafter, claimant applied for unemployment insurance benefits and was found to be disqualified from receiving benefits because she voluntarily left her employment without good cause. The Unemployment Insurance Appeal Board affirmed this decision and claimant now appeals. We affirm.
Claimant’s relocation to sell property in another county while employment was still available constituted a voluntary separation from employment without good cause. Accordingly, we find that substantial evidence supports the Unemployment Insurance Appeal Board’s ruling (see, Matter of Carrasquillo [Commissioner of Labor], 250 AD2d 910; Matter of Montgomery [Hudacs], 194 AD2d 1041). Finally, the unemployment insurance benefits that claimant received were properly recoverable (see, Labor Law § 597 [4]).
Mercure, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.